Citation Nr: 1117057	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  10-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Type II diabetes mellitus, claimed as secondary to herbicide exposure in service.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal form a June 2009 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

Although the RO implicitly reopened the Veteran's claim of entitlement to service connection for Type II diabetes mellitus by deciding the issue on the merits in the June 2009 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

The matter of service connection for Type II diabetes mellitus based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied the Veteran service connection for Type II diabetes mellitus based essentially on finding that there was no evidence that he was exposed to herbicides during service or that his diabetes is related to his service.    

2.  Evidence received since the September 2003 rating decision suggests that the Veteran may have been exposed to herbicides/Agent Orange while serving in Thailand (and that his diabetes might be related to such exposure); relates to an unestablished fact necessary to substantiate the claim of service connection for Type II diabetes mellitus; and raises a reasonable probability of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for Type II diabetes mellitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full the portion of the claim being addressed, there is no reason to belabor the impact of the VCAA on this matter.  

B. Legal Criteria, Factual Background, and Analysis

Historically, a September 2003 rating decision denied the Veteran's claim seeking service connection for Type II diabetes mellitus based on findings that there was no evidence that he was exposed to herbicides (to include Agent Orange) during service, or that his diabetes might otherwise be related to his service.  He did not appeal this decision, and it is final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective for all claims to reopen filed on or after August 29, 2001.  The instant claim to reopen was filed after that date and the revised definition applies.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Relevant evidence of record at the time of the September 2003 rating decision included the Veteran's service treatment records (STRs) and personnel records showing that he was stationed at Udorn Royal Thai Air Force Base (RTAFB) from October 1967 to October 1968.  His awards and decorations include the Vietnam Service Medal and the Vietnam Campaign Medal.  A January 2001 VA treatment record shows a diagnosis of new onset diabetes mellitus.  In May 2003 correspondence, the Veteran alleged that he handled drums of Agent Orange before they were shipped to Vietnam while stationed in Thailand.  

As the September 2003 rating decision denied service connection for Type II diabetes mellitus on the basis that there was no evidence of exposure to herbicides in service or that the Veteran's diabetes might be related to his service, for evidence to be new and material in this matter, it must relate to these matters.  Evidence received since the September 2003 rating decision includes excerpts submitted by the Veteran in December 2007 indicating Agent Orange was used in Thailand and his assertions that he was exposed to herbicides in Thailand, and acquired diabetes due to such exposure.  This evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for Type II diabetes mellitus and, taken at face value (as required for purposes of reopening), it raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence received since the September 2003 rating decision is both new and material, and warrants reopening of the claim.  


ORDER

The appeal to reopen a claim of service connection for Type II diabetes mellitus is granted.  


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  See 38 C.F.R. § 3.159.  

The Board finds that on de novo review, remand of this claim is necessary as the RO failed to develop evidence concerning the Veteran's claimed exposure to herbicides while serving in Thailand (during the Vietnam Era) as required by the VA Adjudication Manual and Manual Rewrite (M21-1MR) concerning verification of exposure to herbicides in such instances.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to satisfy its duty to assist when it failed to remand the case for compliance with the evidentiary development called for by M21-1MR).  

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  Recently, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), was adopted for application when the veteran alleges exposure to herbicides in Thailand.  The RO is directed to place a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" (Memorandum) on herbicide use in Thailand during the Vietnam Era in the veteran's claims file.  Next, the RO should ask the veteran for the approximate dates, location and nature of his alleged exposure in Thailand.  After he responds, the RO shall determine whether the Memorandum and information supplied by the veteran are sufficient to adjudicate the claim.  If the evidence is insufficient, or if the veteran did not provide timely information regarding his exposure, the RO must further attempt to verify the veteran's alleged exposure to herbicides by referring the case to the U.S. Army and Joint Services Records Research Center (JSRRC).  If the information provided by the veteran is insufficient, the case should be forwarded to the JSRRC coordinator for a formal finding that the information provided is insufficient to verify the Veteran's exposure to herbicides in service.   

As the development outlined above has not been completed in the instant case, a remand for further evidentiary development is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should fully complete the development outlined in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) to ascertain whether or not the Veteran indeed was exposed to herbicides/Agent Orange in the course of his service in Thailand.  38 C.F.R. § 3.156(a)The RO should complete any further development deemed warranted or suggested by the results of the above development.  The results of this development should be outlined in a memorandum for the record.

2.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


